Stephens, J.
1. While delivery is essential to a valid gift of personalty, actual manual delivery is not required. The mere fact that the donee of personalty allows possession of the property to remain with the donor, will not necessarily defeat the gift. Accordingly, where the evidence shows that a grandfather, whose grandchild lived in the house with him, had stated that he had given to such grandchild a certain heifer, and the heifer continued to remain on the premises and in the lot of the donor where both the donor and the donee resided, the donee and his wife working for the donor, such evidence is sufficient to authorize the inference that the subject-matter of the alleged gift was delivered to the donee, aaid that the donor parted with his title and relinquished all dominion and ownership over the property, thereby constituting a valid gift.
2. For the reasons above stated the exception to the-charge of the court contained in the sole special ground of the motion for a new trial is without merit.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.